Citation Nr: 0700211	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  94-32 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for the residuals of a fracture of the left calcaneus.

2.	Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

3.	Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities 
(TDIU).


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from May 1965 to May 
1969 and from June 1970 to January 1975.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  In October 1993, the RO granted service connection 
and a noncompensable disability evaluation for the veteran's 
fracture of the left calcaneus that, in February 1998, was 
awarded a 10 percent disability rating when his claim for a 
TDIU was denied, and, in August 1998, the RO granted service 
connection for PTSD.  

In August 1996 and April 2003, the Board remanded the 
veteran's case to the RO for further evidentiary development.  

The veteran and his wife testified during personal hearings 
at the RO in May 1994, May 1998, and April 1999.  While in 
November 1999, the veteran requested the opportunity to 
testify before a Veterans Law Judge during a videoconference 
hearing, in October 2002, he cancelled his request for that 
hearing.  As such, the Board is of the opinion that all due 
process requirements were met regarding the veteran's hearing 
request. 

In a March 2005 decision, the Board denied the veteran's 
claim for service connection for residuals of a fracture of 
the right foot, and an initial compensable evaluation for a 
fracture of the right fifth metacarpal.  At that time, the 
Board remanded the veteran's claims for increased ratings for 
PTSD and a fracture of the left calcaneus, and a TDIU, to the 
RO for further evidentiary development.

Finally, in a May 1993 signed statement, the veteran 
requested that his application (for VA benefits, apparently) 
be "back dated" to April 1, 1993 when he said he submitted 
his application for mailing to the VA RO.  The veteran and 
his attorney should contact the RO and clarify what, if 
anything, the veteran seeks by this statement.
FINDINGS OF FACT

1.  Review of the competent evidence on file demonstrates 
that it is more likely than not that the residuals of the 
service-connected fracture of the left calcaneus more nearly 
approximate moderately severe impairment, with complaints of 
prolonged standing and walking.  Severe foot impairment is 
not shown.

2.  The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected PTSD is 
currently manifested by persistent symptoms including sleep 
difficulty with some service-related nightmares, 
irritability, hypervigilance, intrusive memories, difficulty 
managing stress, and some social isolation, and a history of 
suicidal ideation without intent, and no homicidal ideations 
or psychotic behavior, treated with prescribed medication; 
the veteran refused individual psychotherapy; substance-
induced depression has also been diagnosed. 

3.  Service connection has been established for a fracture of 
the left calcaneus, now evaluated as 20 percent disabling, 
PTSD, evaluated as 50 percent disabling, chronic obstructive 
pulmonary disease, evaluated as 30 percent disabling, and an 
a fracture of the right fifth metacarpal and nicotine 
dependence, both assigned noncompensable disability 
evaluations; the veteran's combined service-connected 
disability rating is 72 percent, which rounds to 70 percent 
under applicable provisions.

4.  The objective evidence of record fails to demonstrate 
that the veteran's service-connected disabilities are so 
severe as to combine to preclude all forms of substantially 
gainful employment consistent with his education and 
occupational background.


CONCLUSIONS OF LAW

1  With resolution of reasonable doubt in the veteran's 
favor, the schedular criteria for an initial 20 percent 
evaluation, but no more, for a fracture of the left 
calcaneus, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code (DC) 5284 (2006).

2.  The schedular criteria for an initial rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.125, 4.130, DC 9411 (2006).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
3.340, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id. It appears that in August 
2006, the RO provided the veteran with information consistent 
with the Court's holding in Dingess.  Nevertheless, as the 
veteran's claims for an increased rating for PTSD and a TDIU 
are being denied, no disability rating or effective date will 
be assigned and, as set forth below, there can be no 
possibility of prejudice to the veteran.  While claim for an 
increased rating for a left foot disability is being granted, 
we leave it to the RO to determine the appropriate effective 
date.  As set forth herein, no additional notice or 
development is indicated in the veteran's claims. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudications, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In August 2003 and March 2005 letters, the RO informed the 
appellant of its duty to assist him in substantiating him 
claims under the VCAA and the effect of this duty upon him 
claims.  Further, in the October 1993 rating action, and the 
August 1998 RO determination, that granted service connection 
appellant was instructed what the bases for the assigned 
ratings was, and why a higher rating was not for assignment.  
Thus he was put on notice of the information needed for a 
higher rating.  In addition, the appellant was advised, by 
virtue of a detailed January 1994 statement of the case 
(SOC), and August 1998 supplemental statement of the case 
(SSOC), of the pertinent law, and what the evidence must show 
in order to substantiate his claims.  We therefore conclude 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that the SOC and SSOC issued by the 
RO clarified what evidence would be required to establish 
increased ratings and a TDIU.  The appellant responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions. 

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the October 1993 rating decision, and August 1998 
RO determination, as an instrument of notice in this case is 
cured by the subsequent de novo review by the January 1994 
SOC and August 1998 SSOC.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  While a June 2003 VA outpatient 
psychiatric record indicates that he received private 
psychiatric treatment for four to six years, the veteran did 
not respond to RO's March 2005 letter requesting that he 
provide the name and address of that psychiatrist.  In fact, 
in an April 2006 signed statement, the veteran said he had no 
further evidence to submit in support of his claims.  The 
Board notes that the veteran, in his August 2006 written 
statement, expressed a concern regarding the adequacy of the 
May 2006 VA orthopedic examination of the veteran's left 
foot, but the Board finds that examination provides 
sufficient information regarding the veteran's medical 
history, clinical findings and diagnoses, from which the 
Board can reach a fair determination.  As well, the 
examination report clearly indicates that the veteran's 
claims files were "[a]vailable and [r]eviewed" by the 
examiner.  Thus, for these reasons, any failure in the timing 
or language of VCAA notice by the RO constituted harmless 
error.  Thus, the Board may proceed without prejudice to the 
appellant

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

Service medical records reflect that in July 1971, the 
veteran fractured his left calcaneus.  

Private medical records dated from 1991 to 1994, and received 
in February 2002 from the Social Security Administration 
(SSA), detail the veteran's surgery and treatment for a 
lumbar spine injury.  

In September 1993, the veteran, who was 45 years old, 
underwent VA examination of his feet.  According to the 
examination report, he complained of constant bilateral foot 
pain.  Objectively, range of motion of the left ankle was 
from 2 to 82 degrees; hind and fore feet had full range of 
motion.  The veteran's posture, appearance, function, and 
gait were all normal with no evidence of deformity.  X-rays 
of both feet and ankles were normal.  The pertinent diagnosis 
was multiple foot fractures in service.

In a March 1994 signed statement, H.H.C., M.D., said the 
veteran had symptomatic postlaminectomy syndrome that 
disabled him from working.  A physical assessment was advised 
to determine whether the veteran could be successfully 
rehabilitated.  Dr. C. doubted that the veteran could be 
rehabilitated even if he were to have a spinal fusion.

During his May 1994 personal hearing at the RO, the veteran 
testified to experiencing worsening left foot pain that 
limited his ability to stand and walk.  He had some swelling 
in his ankle and foot.  He used a cane approximately half the 
time to ambulate and take weight off the left foot.  The 
veteran said his right hand and feet impaired his work 
performance.

The records indicate that the veteran's claim for SSA 
disability benefits was denied in February 1994.  In a June 
2000 reply to the RO, SSA reiterated that the veteran was not 
entitled to SSA disability benefits.

In October 1996, the veteran underwent VA orthopedic 
examination.  According to the examination report, the 
veteran gave a history of returning to duty and serving four 
more years after his left heel injury in service.  After 
discharge, he was an iron worker then worked as a contract 
inspector for the United Sates government until one year ago 
when he stopped because of his medical condition.  The job 
required a lot of riding, standing, and walking, that he was 
unable to do.  He had back surgery in 1991.  The veteran 
currently complained of left foot and ankle-type pain with a 
constant stone bruise on his left heel.  He said walking and 
pivoting on the foot hurt with sharp pain that differed from 
the stone-bruise in the heel.  He tended to walk on the 
outside of his foot to relieve pain.  

On examination, it was noted that he walked with a slight 
limp on the left that was not an excessive limp.  He was able 
to walk with a slight, but otherwise, normal gait.  He was 
able to walk on his toes, but was unable to walk on his left 
heel because he said it hurt too much.  Pedal pulses were 
good.  Manipulation of the foot caused pain, with the heel 
held still.  Flexion/extension of the ankle caused no pain.  
The foot was supple.  X-rays of the heel demonstrated the os 
calcis to be within normal limits.  The VA examiner found no 
abnormalities and joint changes and said it appeared normal.  
The veteran's right calf was slightly larger than the left 
calf.  The VA examiner found no pathology in the left os 
calcis and was unable to explain the veteran's pain.  The VA 
examiner commented that the veteran's left calf atrophy was 
thought due his back surgery or it could be due to heel pain 
with less use of the lower left extremity.  The examiner 
found no other objective findings other than the calf atrophy 
that was due to the back surgery.  

In December 1996, the veteran underwent VA examination.  
According to the examination report, he complained of left 
heel pain since his injury in service and said he tended to 
walk on the left side of his heel due to pain.  He was 
previously examined by the examiner in October 1996 and 
reported a history of low back pain and surgery with residual 
radiating pain down the lateral aspect of the left leg.  The 
examiner noted that, at that time, he suspected that the 
veteran might have residual radicular pain into the left 
lower extremity, but there was no objective neurological 
deficit found at the time.  It was noted that an orthopedic 
surgeon found no pathology in the left heel.  X-rays showed 
normal bony structures of the left heel.  The veteran was 
able to walk and walked into the building where he was 
examined without assistance.  He complained of limited 
standing and ambulation due to his left heel, was able to 
stand for only 30 minutes, and doubted he could walk around a 
city block.  

On examination, the veteran limped on his left foot.  
Neurological examination showed no atrophy of the left lower 
extremity with no limb or gait ataxia.  The veteran was able 
to stand on his heels and toes and do a complete deep knee 
bend.  Strength and muscle tone were normal and sensation was 
intact in the left lower extremity.  Reflexes were 2+ and 
symmetrical.  The clinical impression was chronic pain of the 
left heel with no evidence of neurological deficit from left 
heel injury. 

In October 1997, the veteran submitted his formal claim for a 
TDIU.  He indicated that he was unable to work due to his 
left and right foot and right hand disabilities, that his 
disabilities affected his full time employment in 1991, and 
that he last worked full time in July 1992.  He said he 
became too disabled to work in February 1991.  The veteran 
reported that he worked for the United States Army Corps of 
Engineers as an inspector from 1983 to 1996.  He had four 
years of high school education, earned a general equivalency 
diploma, and had special training as a welder.  He described 
a work-related back injury in 1991 after which he returned to 
work until 1992, when he was advised not to resume working.

According to November 1997 request for employment information 
signed by his employer, the veteran worked at the Army Corps 
of Engineers form December 1982 to August 1996 as a facility 
maintenance inspector.  It was noted that his job description 
was modified to accommodate his ability and he was terminated 
due o leave without pay greater than one year.  It was noted 
that the veteran last worked in August 1994. 

In November 1997, the veteran underwent VA neurological 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  The veteran 
complained of persistent left heel pain and said he tended to 
walk on the left side of his heel due to pain.  The VA 
examiner noted his previous October and December 1996 
examinations of the veteran, with no neurological deficit 
noted on examination of either lower extremity.  Orthopedic 
surgeons failed to detect any pathology in the left os 
calcis.  X-rays showed normal bony structure of the left 
foot, that is, the left heel.  It was noted that the veteran 
was able to walk, and walked from the parking lot to the 
building where he was examined with no assistance.  He 
reported limited standing and ambulation to due left heel 
pain but was unable to quantify these during the examination.  
The veteran previously told the examiner during another 
examination that he was able to stand for approximately 30 
minutes and doubted he could walk around a city block.  

On examination of the lower left extremity, there was no 
evidence of atrophy, muscle spasm, edema or trophic changes.  
Neurological examination revealed normal strength and muscle 
tone with no atrophy or fasciculatons.  Pin prick, touch, and 
vibratory sensation were intact.  Reflexes were 2+ and 
symmetrical.  The clinical impression was left heel pain with 
no neurological deficit 

In December 1997, the veteran underwent VA orthopedic 
examination.  The examination report indicates that the 
examiner reviewed the veteran's medical records.  The veteran 
reported that after his injury in service, while hospitalized 
he re-enlisted and was discharged in 1975.  He did iron work 
and worked for the Army Corps of Engineers, maintaining parks 
and inspecting areas.  He was forced to retire in 1996.  The 
veteran complained of pain in the ball of the left heel that 
felt like a "stone bruise".  He had night pain in the leg 
and foot that required him to use a cane 40 percent of the 
time to take weight of the left foot.  He felt that the left 
leg was uneasy at night.  He was irritated when pressed to 
describe his symptoms.  

On examination, the veteran's left calf was 1/4 inch smaller 
than his right calf.  The left foot did not reveal 
asymmetrical distribution of callouses or any thickening on 
he lateral border of the heel or foot.  Palpation at the 
attachment of the plantar fascia caused the veteran to 
complain of pain, that radiated up the along the posterior 
apex of the os calcis on the left.  In a sitting position, 
the veteran demonstrated tight heel cords bilaterally when 
his knees were extended.  With knees flexed, he managed 10 
degrees of dorsiflexion on the right and lacked ten degrees 
of coming to neutral position on the left, indicative of a 
tighter left heel cord.  Both feet showed a range of 60 
degrees of inversion, 30 degrees of eversion.  The veteran 
had hypalgesia at the level of the knee and extending 
distally.  There was no lower extremity muscle weakness.  
Circulation was not impaired in the feet and he had a very 
slight limp as he walked in the examining room.  

Further, the VA examiner said that multiple x-rays, including 
special views of the left os calcis, failed reveal evidence 
of fracture of dislocation.  The VA examiner was unable to 
establish a pathological process within the subtalar 
articular that was usually the joint placed in jeopardy by an 
os calcis fracture.  The clinical impression was left heel 
pain associated with plantar fasciitis and tight heel cords 
on the left.  A remote fracture of the left os calcis was 
noted by record.  The VA examiner commented that the 
decreased left calf circumstance was most likely muscle 
atrophy after discongenic lesion in the low back.  The VA 
examiner also commented that the current nature of the 
veteran's left calcareous was that of a heel fracture without 
bony deformity.  The examiner was unable to report objective 
residuals as a result of the record fracture, and noted his 
review of the veteran's medical records prior to and after 
the clinical examination.  It was noted that when the plantar 
aspect of the os calcis was palpated, the veteran withdrew 
his foot.  X-rays did not show disuse atrophy of the bone and 
the turgor and development of the musculature did not 
indicate disuse atrophy.  There was no spasm and edema.  The 
only restriction was in range of motion was a slight amount 
of tightness of the heel cord that was present bilaterally 
and the examiner could not describe functional loss.  In the 
VA examiner's opinion, it was significant that the veteran 
was capable of doing iron work and working for the Army Corps 
of Engineers until 1996 that represented 25 years from his 
injury, and 21 years from his discharge from service.  X-rays 
of the left os calci taken at the time showed spurring along 
the posterior aspect but was otherwise unremarkable.

In a March 1998 signed statement, M.R.W., M.D., opined the 
veteran was totally disabled due to chronic back pain from 
previous surgery and failed back syndrome.

During his May 1998 personal hearing at the RO, the veteran 
testified that he received no treatment for his left 
calcaneus disability but used alcohol and medication for the 
pain.  He had limited ankle motion and his wife said he had 
left leg pain.  The veteran reported that he worked for the 
Army Corps of Engineers until July 1992 when he experienced a 
work-related back injury that led to his leaving the job. He 
said his temper, left foot gait impairment, right hand and 
pulmonary problems affected his ability to work, and said he 
had experience doing physical work.  He said his family 
physician prescribed Prozac for him.  

In a July 1998 private psychological evaluation report, 
J.R.M., Ph.D., diagnosed PTSD and assigned a score of 55 on 
the Global Assessment of Functioning (GAF) scale.  The 
veteran complained of hyperarousal and chronic tension, 
defensive avoidance of situations that reminded him of combat 
and intrusive thoughts.  It was noted that he was married to 
his third wife and had one living child and two 
grandchildren.  Because of physical limitations he was unable 
to hunt or fish and was able to drive only short distances.  
He needed help with dressing, e.g., tying his shoelaces and 
was unable to perform strenuous activities, such as yard 
work.

During his April 1999 personal hearing at the RO, the veteran 
testified that a private physician prescribed Prozac for him 
for emotional problems.  He had flashbacks and sleep 
difficulty.  He had very few friends and difficulty keeping 
his mind on anything.  He was very depressed.  He fished in 
his spare time.  His wife said he had sleep difficulty and 
was upset if he viewed a war-related program on television.  
He said he received disability benefits from his employers 
since 1996.

In February 2000, the veteran underwent VA psychological 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  The veteran 
denied receiving any current mental health treatment and 
stopped taking Prozac because he could not afford it.  He 
said he had not done well since discontinuing the Prozac and 
felt he went downhill and the world was against him.  He did 
not have nightmares because he was awake much of the night.  
He believed he heard things in his dreams and it seemed like 
there were noises around his house.  His nightmares were 
either combat related or involved someone trying to break 
into his home.  He awoke feeling terrified.  The veteran 
described numerous intrusive thoughts of combat-related 
events.  He was easily startled by noises.  He disliked being 
confined in a crowd, but went to restaurants on occasion.  He 
had a favorite table at one and sat in just one spot near a 
window and did not ea if it was occupied.  He often waited in 
the car while his wife shopped.  He reported drinking more 
frequently and had two 30-packs of beer a week and a quart of 
whisky.  He denied drug use.  

On examination, the veteran was causally groomed and 
conversed readily with the examiner.  The veteran was fully 
cooperative, and displayed considerable anxiety and dysphoria 
during the interview.  His eye contact was extremely limited.  
Speech was within normal limits.  The veteran's moods were of 
anxiety and depression and his affect was appropriate to the 
content.  His thought process and associations were logical 
and tight with no loosening of associations noted and no 
confusion.  There was no impaired memory and the veteran was 
oriented.  He did not complain of hallucinations or 
delusions.  His insight and judgment were adequate.  He 
denied suicidal or homicidal intent but reported considerable 
ideation.  The Axis I diagnosis was chronic PTSD and a GAF 
score of 45 was assigned.

In June 2003 the veteran was examined in the VA outpatient 
podiatry clinic for follow up of his bilateral plantar 
fasciitis and a right foot injury.  On examination, he had 
bilateral heel pain on palpation of the medial calcaneal 
tubercle with negative Tinel's sign of the posterior tibial 
nerve, bilaterally.  There was no edema, erythema or 
ecchymosis.  The assessment was bilateral plantar fasciitis 
and both heels received lidocaine injections.  X-rays taken 
at the time did no show any signs of fractures.

A June 2003 VA outpatient psychiatric evaluation indicates 
the veteran was seen because his primary physician referred 
him to the psychiatrist.  The veteran said his mood was not 
bad recently and he was easily irritated.  He had sleep 
difficulty.  His energy was decreased and his concentration 
and memory were poor.  He had chronic suicidal ideation, but 
not as he had in the past, with no homicidal ideation, and no 
auditory or visual hallucinations.  He felt people were 
watching him and he used alcohol to ease his pain.  He 
described his pain as 8 on a scale of 1 to 10 because of his 
foot pain.  He did not believe he had a problem drinking 
alcohol, although his primary physician felt he did.  He 
drank 4 to 6 beers in the evening and 1 pint of bourbon per 
week.  His past psychiatric history included treatment for 
depression by a private psychiatrist with fluoxetine (Prozac) 
for the last four to six years.  

Objectively, the veteran was well dressed and well groomed.  
His speech was normal and his attitude was cooperative.  His 
mood was "not bad lately", his affect was full range and 
mood congruent.  His thought processes were goal directed and 
logical.  There were no suicidal or homicidal ideations or 
auditory or visual hallucinations, or delusions, or paranoia.  
He was alert and oriented and his cognition was grossly 
intact.  The VA psychiatrist commented that the veteran had 
"severe alcohol dependence since 1966" about which he was 
in "denial" over the affect of the alcohol on is body.  The 
veteran believed the alcohol was a good pain medication.  The 
veteran had depressive symptoms that alleviated with 
increased dosage of fluoxetine (Prozac) but with more sleep 
difficulty.  The diagnoses included continuous alcohol 
dependence, PTSD, depression not otherwise specified versus 
substance induced depression.  A GAF score of 45 was 
assigned.

According to a June 2003 VA Substance Abuse Clinic (SAC) 
progress note, the veteran said he decreased his alcohol 
intake and had trouble with irritability.  His mood was good 
since he started taking Prozac and he slept well.  He denied 
any suicidal or homicidal ideations and no auditory or visual 
hallucinations.  He felt alcohol was not problem for him.  He 
refused any form of treatment or rehabilitation for alcohol.  
The diagnoses were continuous alcohol dependence, PTSD, and 
depression not otherwise specified versus substance induced 
depression.  A GAF score of 51 was assigned.

An August 2003 VA SAC progress note indicates the veteran was 
oriented, neat, and clean, with appropriate tracking and 
focusing.  He was somewhat defensive and a little angry about 
the current appointment.  He said he was "active" with a 
therapist for psychiatric treatment for "depression", 
denied any drug or alcohol problems, and declined substance 
abuse treatment.

When seen in the VA podiatry clinic in September 2003, 
chronic plantar fasciitis was noted and treatment included an 
injection of lidocaine in each heel.  The veteran was 
referred to the prosthetics  clinic by a podiatrist due to 
the veteran's plantar fascial fibromatosis.  

The veteran underwent VA orthopedic examination in October 
2003 performed by a nurse practitioner.  According to the 
examination report, the examiner reviewed the veteran's 
medical records.   The veteran said that he worked until a 
low back disorder disabled him and described left calcaneal 
pain with increased difficulty to work.  He described his 
pain as a 7 on a scale of 1 to 10 that approached a 10 once 
or twice weekly.  He sparingly took nonsteroidal anti-
inflammatory medication.  His pain was precipitated by any 
type of activity, standing, or prolonged sitting.  He had an 
Ace wrap/sleeve on his left ankle and a cane that he left in 
the car.  He denied use of any corrective shoes and had 
orthotics that the podiatry clinic issued.  It was noted that 
the veteran was seen in the outpatient orthopedic clinic for 
his problems and, in September 2003, was seen in the podiatry 
clinic when he received bilateral injections for chronic 
plantar fasciitis, with poor results.  He said this affected 
his daily activities to the point that he had weakness, and 
excessive fatigability with ambulation.  He was unable to 
perform his maintenance job for the past 10 years.

On examination, the veteran's gait was normal, with use of an 
assistive device.  Evaluation of the bilateral calcaneal 
structures revealed no edema and no tenderness on palpation.  
Sensation was intact.  Muscle strength appeared good, 
bilaterally.  The veteran was able to plantar flex to 20 
degrees bilaterally without pain, and to 40 degrees with 
pain, bilaterally.  Results of x-rays taken at the time 
showed negative calcanei.  The pertinent diagnosis was left 
calcaneal fracture, currently healed.  The VA examiner opined 
that there did not appear to be weakness, excessive 
fatigability or incoordination of the bilateral feet.

An October 2003 VA SAC progress note indicates that the 
veteran said his medications worked about ninety percent of 
the time.  He said that alcohol helped his mind and was a 
pain reliever and relaxer.  He was vague about the amount he 
consumed.  His mood was "fairly good"; his sleep was poor, 
his concentration fair, with decreased suicidal and homicidal 
ideations and no visual hallucinations.  He often heard 
things but had trouble identifying what he heard.  He had no 
delusions and no paranoia.  Diagnoses included alcohol 
dependence, PTSD, and depression not otherwise specified 
versus substance induced depression.  A GAF score of 51 was 
assigned.

According to a December 2003 VA outpatient podiatry clinic 
record, the veteran had chronic plantar fasciitis for which 
he used orthotics.  It was noted he had three injections in 
the past year for the disorder.  

In January 2004, the veteran was seen in the VA outpatient 
clinic for bilateral plantar fasciitis.  He used orthotics.  
He received an injection of lidocaine in both heels.  Also 
that month, a VA physical therapy record reveals the veteran 
had bilateral plantar fasciitis and was instructed on using a 
single point cane.

A February 2004 SAC progress note by a psychiatrist indicates 
that the veteran was disinterested in any form of alcohol 
treatment.  He cut back on his alcohol consumption on his own 
and had a few drinks the previous evening, his fist alcohol 
since the beginning of the year.  His mood and outlook were 
better, his sleep was interrupted during night, his 
concentration was decreased, and he denied suicidal and 
homicidal ideations or auditory and visual hallucinations 
with no delusions or paranoia.  He decided against seeing a 
therapist for individual therapy for PTSD as he said he was 
"doin pretty well now".  The Axis I diagnoses included 
episodic alcohol dependence, PTSD, and depression.  A GAF 
score of 55 was assigned.

A March 2004 VA outpatient record indicates that the veteran 
had mild COPD.

In March and April 2004, the veteran was examined by a 
podiatrist in the VA outpatient clinic for complaints of left 
heel pain.  On examination, there was pain on palpation of 
the left heel at the medial calcaneal tubercle with no edema.  
There was a negative Tinel's of the posterior tibial nerve of 
the left foot.  The assessment was chronic plantar fasciitis.  
In March, treatment included a lidocaine injection to the 
left heel.  Noting the veteran's history of a fracture of the 
left calcaneus, in April, the podiatrist said it was 
"possible" the veteran could have chronic pain as he had 
related to that injury.  It was noted that recent x-rays 
showed a healed calcaneal fracture but slight changes to that 
weight bearing bone from a prior injury "could" lead to 
pain such as fasciitis in the future after the injury.  
Immobilization to the left foot with a cam walker was 
prescribed.

The veteran was seen in the VA mental hygiene clinic (MHC) in 
July 2004 for follow up of his taking Prozac for depression 
and his apparent elevated "GTP" from consuming a 6-pack of 
beer daily.  He had a chronic pain issue and took Prozac for 
several years.  He took prescribed sleep medication.  He had 
a history of suicidal ideation but said he would not hurt 
himself because he liked to interrelate with his 
grandchildren.  He lived with his wife who worked.  Dysthymia 
and a history of insomnia were noted.  

According to July 2004 VA podiatry notes, the veteran was 
seen for complaints of bilateral heel pain and had a history 
of a left calcaneal fracture in service.  He said orthotics 
did not help the pain.  The veteran had back surgery in 1991 
and received injections for pain in the past but stopped due 
to cost.  He was unable to wear a cam walker as it was too 
cumbersome.  He had bilateral heel pain, the left worse than 
the right, with pain in his arches and forefoot.  He walked 
with a cane and had degenerative joint disease of his knees.  

On examination, sensation was absent to light touch at both 
first toes, that was not previously noted, and intact 
elsewhere.  There was pain on palpation of both heels, left 
worse than right.  There was pain with lateral compression of 
the left calcaneus.  There was no edema or erythema noted.  
There was mild Tinel's sign of the tarsal tunnel, 
bilaterally.  The veteran was noted to have an alcohol 
problem, and drank a six-pack daily, and did for some time.  
The assessment was bilateral foot pain.  A bone scan was 
recommended to rule out a fracture and a neurosurgery 
consultation was also advised for the veteran's back pain.  
It was speculated that the veteran's foot pain was actually 
related to the back pain.  

August 2004 VA medical records indicate that results of the 
bone scan showed mild increased activity in the great toe 
metatarsophalangeal (MTP) regions compatible with some 
degenerative changes, but no abnormal activity to suggest a 
fracture.  Nerve conduction studies were scheduled.  It was 
noted that the veteran had problems with alcohol and drank a 
six pack daily.  The VA podiatrist speculated that some of 
the veteran's pain could be early neuropathy pain secondary 
to this; it was also noted that the veteran had a history of 
lumbar back problems that could be causing radiculopathy with 
pain to the feet.  Results of the nerve conduction studies 
were consistent with a diagnosis of a mild generalized 
peripheral neuropathy of a demyelinating nature.  The VA 
podiatrist opined, that the veteran's "continued pain in his 
feet is most likely due to this".  

A September 2004 VA outpatient record reflects that the 
veteran had bilateral foot pain with peripheral neuropathy, 
possibly secondary to alcohol, with chronic low back pain 
that could be attributed to the first diagnosis.  He was 
advised to stop drinking.  A September 2004 record indicates 
that the veteran was easily angered by others' mistakes and 
claimed he was easily irritated.  He found fault with 
everything.  He was alert and oriented with no obvious 
psychosis.  He was advised of elevated test results (GGT) and 
advised to abstain from alcohol.  Recurrent major depression 
and alcohol dependence were noted. 

A November 2004 VA outpatient neurology consultation report 
indicates that the veteran was examined regarding his 
complaint of leg pain and test results consistent with 
peripheral neuropathy.  It was noted that the veteran drank 
alcohol, depended on that before, and was trying to stop.  
The veteran denied using drugs and complained of low back 
pain.  He had dizziness and balance problems and reported 
depression and mood swings, with no suicidal ideation.  
Objectively, he was cooperative but at times showed that his 
mood was swinging.  His speech was normal.  The clinical 
impression was very possible alcoholic neuropathy, lumbago 
status-post lumbar surgery and possibly "med ([alcohol]) 
induced tremor".  It was noted that the veteran said he was 
going to stop drinking alcohol that, the neurologist 
commented, could be a good move.

During his February 2005 VA outpatient annual examination, 
the veteran reported multiple joint complaints and back pain.  
It was noted that he was treated in the MHC for depression.  
Physical findings were not referable to the veteran's left 
foot.  Degenerative joint disease at multiple sites and 
recurrent chronic low back pain were noted.  

An April 2005 VA MHC progress note indicates that the veteran 
denied suicidal thoughts.  SAC records dated, in February and 
April 2005, indicate the veteran drank a glass of wine a 
month and was quite irritable when advised he was being seen 
in the SAC clinic.  He said he was only in the clinic for 
monitoring of his depression medication.  He reportedly was 
functioning reasonably well and denied any side-effects from 
his current medications.  He denied any new psychosocial 
stressors but his ongoing stresses were health issues.  He 
described better sleep, an "ok mood", less irritability, 
fair concentration, less anxiety, good appetite and energy 
level.  He voiced no other concerns or complaints.  

Objectively, the veteran appeared his stated age, was 
somewhat tense, and dressed in casual attire with good 
grooming and hygiene.  There was no evidence of any "EPS" 
(extra pyramidal syndrome?).  At times, the veteran gave 
terse responses to questions and appeared annoyed at being 
there.  His thought process appeared normal from the 
perspective of productivity, relevance, and coherence.  He 
was mildly "uptight" and his mood had a restricted affect.  
There was no evidence of faulty perceptions, delusions, or 
obsessions.  The veteran denied any active auditory or visual 
hallucinations or suicidal or homicidal ideations.  He was 
able to verbally contract for safety.  He was alert and 
oriented, with some insight but denied any substance abuse 
problems.  The Axis I diagnoses included a history of alcohol 
dependence, PTSD, and depression, not otherwise specified.  A 
GAF score of 55 was assigned.  The veteran's reported 
occasional use of alcohol was discussed and he said he never 
had an addiction problem.  He was advised that intermittent 
elevated liver function tests were a health result of alcohol 
in his body.  His psychotropic medication regimen was 
continued, but the veteran did not wish any further follow up 
in the psychiatry clinic.

Results of a March 2006 computed tomography (CT) scan did not 
show any problems to account for the veteran's pain.  

In April 2006, the veteran was examined by a neurosurgeon in 
the VA outpatient clinic regarding his complaint of right leg 
pain and numbness.  It was noted that his left big toe was 
numb, but not on the right and his left leg pain was worse 
than his right.  He had arch supports for foot problems.  On 
examination, the veteran was able to rise from a seated 
position without using is hands.  His toe taps seemed 
decreased bilaterally, maybe left greater than right.  His 
left heel hurt.  He had decreased pinprick over his big toe.  
The right knee jerk was decreased as compared to the left 
that the physician thought could be residuals of the March 
2004 back operation.  The veteran was disinterested in any 
surgery and currently used a cane so a conservative back 
program was advised.

The veteran underwent VA examination of his feet in May 2006.  
According to the June 2006 examination report, the veteran's 
medical records were available and reviewed by the registered 
nurse-examiner.  The veteran gave a history of a fracture of 
the left calcanceus and right foot strain since service, with 
intermittent problems since that time.  Current treatment 
included taking prescribed pain medication and muscle 
relaxants and cortisone injection.  It was noted that the 
veteran worked in facility maintenance, unable to work due to 
low back pain from a work-related injury, and retired in 1996 
due to the low back problem.  The veteran reported flare-ups 
on a weekly basis, or more frequently, that lasted less than 
one day, precipitated by walking, that resulted in a decline 
in function of his activities.  The veteran was able to stand 
for 15 to 30 minutes and was unable to walk more than a few 
yards.  The veteran reported left foot tenderness and 
swelling, with standing, walking, and at rest, and denied any 
redness and stiffness.  He reported foot pain, fatigability, 
and weakness.  The veteran also reported foot spasm and lack 
of endurance while standing and walking and denied any 
incoordination.  He had calluses on the plantar foot and 
denied any toe deformity.  

Objectively, there was no abnormal motion, instability, 
crepitus, edema or fatigability of the foot.  There was no 
muscle atrophy, redness, spasm, tenderness or heat.  There 
was mild painful motion in the "flex-plan/dorsi" area of 
the foot.  There was mild weakness in all ranges of motion of 
both feet.  There was no incoordination.  The veteran's gait 
was not normal, and he was observed to have poor propulsion.  
There was evidence of abnormal weight bearing and abnormal 
shoe wear pattern.  His left shoe wear pattern showed 
increased wear on the outside edge of the heel.  There was 
normal circulation and no deformity or structural abnormality 
of the foot noted.  There was also no evidence of 
malunion/nonunion of the tarsal/metatarsal joints.  Range of 
motion of the left 1st MTP joint was normal.  X-rays of the 
left foot taken in April 2006 showed mild degenerative joint 
disease of the 1st metatarsal phalangeal joint with no 
fracture and no calcaneal spurring.  

Further, the VA examiner noted review test results, including 
the April 2004 and April 2006 bone density studies noting 
ostopenia, the April 2006 neurosurgery record and July 2004 
podiatry note describing radicular pain, from the back to 
both feet, and mild peripheral neuropathy demyelinating in 
nature and lumbar nerve entrapment.  Plantar fasciitis was 
diagnosed.  The VA examiner reviewed the recent x-rays, that 
showed an intact calcareous with no planar calcaneal 
spurring' the July 2004 podiatry note indicating the 
veteran's complaint of radicular foot pain and low back 
neuropathy and opined that less than 10 percent of the 
veteran's current left heel complaints would be from the 
well-healed left calcaneal fracture from service.  
Furthermore, the VA examiner found that it was less likely 
than not that the veteran's left foot plantar fasciitis was 
related to the service-connected fracture of the left 
calcareous.  The VA examiner noted that the veteran worked in 
iron and maintenance until a 1991 back injury and plantar 
fasciitis was diagnosed in 2001; bilateral plantar fasciitis 
was noted in a May 2002 podiatry note when the veteran used a 
cane to get around due to pain in his feet and low back.  
Degenerative joint disease of both feet was shown by x-ray.  
The VA examiner opined that the veteran was unemployable 
based on his foot condition and that the veteran's low back 
pain hindered his ability to maintain a job at that time.

III.	Legal Analysis

A. Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

The Board notes that the October 1993 rating decision granted 
service connection and a noncompensable rating for the left 
heel disability that was subsequently increased to 10 percent 
and the August 1998 determination granted service connection 
and the currently assigned 50 percent disability evaluation 
for PTSD.  The RO received the veteran's timely claims for 
increased ratings for his service- connected PTSD and left 
foot disability.  The Court has addressed the distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of entitlement to compensation, 
and a later claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Court noted that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to 
the primary importance of the present level of disability, is 
not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability.  Rather, the Court held that, at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

1.	Rating Above 10 Percent for Fracture of the Left 
Calcaneus

The veteran's service-connected fracture of the left 
calcaneus is currently evaluated as 10 percent disabling 
under DC 5284.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2006).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2006).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2006).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Under 38 C.F.R. § 4.71a, DC 5284, a 10 percent rating is 
assigned for a moderate foot disability.  Moderately severe 
foot disabilities are rated as 20 percent disabling, and a 
maximum rating of 30 percent is assigned for severe foot 
disability.  Id.  A notation following this diagnostic code 
provides that a 40 percent rating is to be assigned with 
actual loss of use of the foot.

Moderate malunion or nonunion of the tarsal or metatarsal 
bones warrants a 10 percent disability evaluation.  38 C.F.R. 
§ 4.71a, DC 5283 (2006).  A 20 percent evaluation requires 
moderately severe malunion or nonunion.  Id.  A 30 percent 
evaluation requires severe malunion.  Id.

As noted, the term "moderate" in the context of Diagnostic 
Code 5284 is not defined by regulation; however, the Board 
notes that the overall regulatory scheme contemplates a 10 
percent rating in cases of ankylosis in good weight bearing 
position, or problems so disabling that there is atrophy, 
disturbed circulation and weakness, or where there is inward 
bowing of the tendo Achillis with pain on manipulation and 
use, or definite tenderness with dorsiflexion of the great 
toe and limitation of dorsiflexion of the ankle.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278 (2006).

Normal range of motion of the ankle in plantar flexion is 
from 0 to 45 degrees, and in dorsiflexion is from 0 to 20 
degrees.  See 38 C.F.R. § 4.71, Plate II (2006).

The objective medical evidence of record regarding the 
service-connected left foot disability reflects the veteran's 
complaints of severe foot pain while walking, tenderness, and 
decreased sensation (that has been variously attributed to 
his back disorder and alcohol-related peripheral neuropathy), 
treated with prescribed medication, lidocaine injections (for 
plantar fasciitis), and orthotics.

At best, it appears that examiners have attributed the 
veteran's left heel pain to a variety of sources.  The record 
further reflects examiners' reports (in 1996 and 1997) of the 
veteran's complaints of foot pain and the absence of 
objective orthopedic or neurological findings.  Although, in 
May 2006, a VA examiner opined that less than 10 percent of 
the veteran's complaints were attributable to the well-healed 
calcaneal fracture, and that his bilateral plantar fasciitis 
was not related to the left heel injury, in April 2004, a 
treating VA podiatrist commented that the veteran's left heel 
pain could be related to his service injury, although in July 
2004, a VA podiatry clinic record indicates that the 
veteran's foot pain was due to back pain, but, in August 
2004, a podiatrist speculated that the veteran's foot pain 
was caused by peripheral neuropathy.  It was noted that 
recent x-rays showed a healed calcaneal fracture but slight 
changes to that weight bearing bone from a prior injury 
"could" lead to pain such as fasciitis in the future after 
the injury.

The Board is of the opinion that the medical evidence of 
record is in relative equipoise as to the severity of his 
service-connected left heel disability.  Thus, giving the 
veteran the benefit of the doubt, the Board finds that 
functional impairment cased by the pain, when considered with 
all other symptoms of pain on use and loss of strength and 
when viewed in conjunction with the DeLuca case, supra, more 
nearly approximates the criteria for a 20 percent disability 
evaluation for moderately severe foot injury under DC 5284.  
Accordingly the Board finds that a 20 percent rating under DC 
5284 for moderately severe impairment is warranted.  
38 C.F.R. § 4.7.

However, the competent medical evidence of record regarding 
the veteran's service-connected left heel disability does not 
meet or approximate the criteria for a rating in excess of 20 
percent for the service-connected left heel disability.  VA 
examinations of record reflect that the veteran walked 
without an assistive device, with a normal gait, albeit, with 
a slight limp at times.  Treatment records reflect he was 
offered several different types of medical treatment for left 
heel pain, including lidocaine injections and prescribed pain 
medication.  The records show that he reported at least some 
temporary relief or reduction of symptoms with those 
treatments and use of orthotic support.  Nonetheless, the 
evidence, as a whole, does not support a finding that the 
veteran had a severe foot disability so as to warrant an 
evaluation in excess of 20 percent under DC 5284.  To the 
extent that the recent VA examiner found the veteran 
unemployable due to his foot disability, the Board notes that 
plantar fasciitis was the only diagnosed disability at that 
time.  The benefit of the doubt has been resolved in the 
veteran's favor to this limited extent.

2. Rating Above 50 Percent for PTSD

Under the current schedular criteria, effective November 7, 
1996, DC 9411 (for PTSD), 38 C.F.R. § 4.130, the condition is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  A 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2006).

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

Upon review of the record, the Board concludes that the 
competent and objective medical evidence of record 
demonstrates that the veteran's disability picture for his 
service-connected PTSD most nearly approximates the criteria 
for the currently assigned 50 percent evaluation under 
Diagnostic Code 9411, and no more.  The veteran has been 
consistently described as having PTSD symptomatology that 
includes daily intrusive recollections and some nightmares of 
combat-related events, with difficulty managing stress, 
irritability and lack of interest in pleasurable and social 
activities.  In July 1998, Dr. M. assigned a GAF score of 55 
and noted the veteran's complaints of hyper arousal and 
chronic tension.  In February 2000, a VA psychologist 
assigned a GAF score of 45, noted the veteran's sleep 
difficulty, considerable suicidal ideation without intent, 
easy startle response, and intrusive thoughts, and said the 
veteran was oriented, cooperative, with adequate judgment and 
insight and displayed considerable anxiety.  In June 2003, a 
VA outpatient record indicates that a psychiatrist assigned a 
GAF score of 45, noted the veteran's complaints of decreased 
energy and poor memory and concentration, with sleep 
difficulty with chronic suicidal ideation, not as bad as in 
the past, but reported no objective findings of suicidal or 
homicidal ideations or hallucinations, and that he was alert, 
oriented and his speech was normal.  In February 2004, a VA 
outpatient record reveals that a psychiatrist assigned a GAF 
score of 55, noted the veteran's disinterest in any form of 
alcohol treatment, and that the veteran said his mood and 
outlook were better, with no suicidal or homicidal ideations 
with no delusions.  In April 2005, a VA SAC record includes a 
GAF score of 55, when the veteran said he was functioning 
reasonably well with less irritability and anxiety, fair 
concentration, and good energy, and indicates he was alert, 
and oriented without active auditory or visual hallucinations 
or suicidal or homicidal ideations.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness".  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (1994) (DSM-IV).  A GAF score is highly probative, as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A GAF score of 45 denotes major 
impairment in several areas, such as work, family relations, 
judgment, thinking or mood.  As a GAF score of 50 denotes 
serious symptoms or any serious impairment in social and 
occupational functioning, the Board is of the view that the 
veteran's current medical findings, particularly in view of 
the VA examiners' above-addressed descriptions of the 
veteran's PTSD symptomatology, demonstrates that the service-
connected psychiatric disability is productive of reduced 
reliability and productivity, characteristic of pertinent 
disability criteria warranting no more than the currently 
assigned 50 percent rating.

The evidence of record is totally devoid of any report of 
obsessional behavior, illogical speech, or irrelevant speech 
such as to warrant a 70 percent evaluation for PTSD.

The Board would point out that there is no indication of 
diagnosed psychiatric impairment to warrant a 70 percent 
rating under the current schedular regulations. The February 
2000 VA examiner described the veteran as cooperative and all 
the VA practitioners that examined the veteran described him 
as oriented.  In February 2000, the VA examiner assigned a 
GAF score of 45 and noted that the veteran denied suicidal or 
homicidal intent, but reported considerable ideation and that 
the veteran's thought process and associations were logical 
and tight without any confusion.  In June 2003, a VA 
psychiatrist assigned a GAF score of 45, and noted that the 
veteran had severe alcohol dependence since 1966 that he 
denied, but reported no suicidal or homicidal ideation or 
auditory or visual hallucinations or delusions and that the 
veteran's thought processes were goal directed and logical.  
However, in February 2004 and in April 2005, VA SAC records 
indicate that a GAF score of 55 was assigned, when there was 
sleep difficulty and decreased concentration, but there were 
no suicidal or homicidal ideations or visual or auditory 
hallucinations and the veteran's thought processes were 
normal.

The collective objective findings of the February 2000 VA 
examination, and VA and non VA medical records, to include 
essentially normal speech and that the veteran was oriented, 
well groomed, and neatly dressed, are barely representative 
of pertinent disability warranting a 50 percent rating under 
the current rating criteria. Given the foregoing 
observations, the Board finds that, under the above-cited 
criteria, the preponderance of the evidence is against an 
initial rating in excess of 50 percent for the service-
connected PTSD.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.130, DC 9411.

3. Both Disabilities

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected PTSD 
and left foot disabiity, as the Court indicated can be done 
in this type of case.  Based upon the record, we find that at 
no time since the veteran filed his original claim for 
service connection have the disabilities on appeal been more 
disabling than as currently rated under the present decision 
of the Board.

B. TDIU

In October 1997, the RO received the veteran's formal 
application for a TDIU.  He reported that he was unable to 
work due to left and right foot and right hand disabilities 
that affected him full-time in 1991.  He said he last worked 
in 1992, when he became too disabled to work (although he 
also reported that he last worked in 1996).  The veteran 
reported completing 4 years of high school education, earned 
a general equivalency diploma, and had work experience as a 
maintenance inspector.

A TDIU may be assigned where the combined schedular rating 
for the service-connected disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  Unemployability associated with advancing age 
or intercurrent non-service-connected disability may not be 
considered in determining entitlement to a total compensation 
rating.  38 C.F.R. § 4.19.  Factors to be considered are the 
veteran's employment history and his educational and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Under 38 C.F.R. § 4.16(a), if there is only one service- 
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

The sole fact that a veteran is unemployed for non-service- 
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15 (2006).  In 
evaluating a claim for a TDIU, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). As noted, 
consideration may not be given to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2006).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991). Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.

Marginal employment may also be held to exist, on a facts-
found basis, when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. 
App. 342 (2000).

The VA General Counsel concluded that the controlling VA 
regulations generally provided that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by such 
circumstances.  Thus, the criteria include a subjective 
standard. It was also determined that "Unemployability" is 
synonymous with the inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (1991).  
In determining whether a veteran is entitled to individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Thus, in deciding 
the claim, the Board may not favorably consider the effects 
of the veteran's nonservice-connected disabilities with 
respect to their degree of interference with the veteran's 
employability.

Indeed, the Court stated that in order for a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes his case outside of the norm.  The sole 
fact that he is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, supra.  If total industrial 
impairment has not been shown, the VA is not obligated to 
show that a veteran is incapable of performing specific jobs 
in considering a claim for a total rating based on individual 
unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994).

In this case, service connection has been established for a 
fracture of the left calcaneus, now evaluated as 20 percent 
disabling, PTSD, evaluated as 50 percent disabling, chronic 
obstructive pulmonary disease, evaluated as 30 percent 
disabling, and a fracture of the right fifth metacarpal and 
nicotine dependence, both assigned noncompensable disability 
evaluations.  The veteran's combined disability evaluation is 
72 percent.  Therefore, the veteran does meet the percentage 
prerequisites for entitlement to TDIU under 38 C.F.R. § 
4.16(a) (one disability rated at least 60 percent, or a 
combined rating of 70 percent or more, with one service-
connected disability rated at 40 percent or more).  The Board 
must now consider whether his service-connected disabilities 
render him unable to obtain and retain substantial gainful 
employment.  See 38 C.F.R. §§ 3.321, 4.16(b).

However, the fact that a claimant is unemployed, retired, or 
not looking for work does not mean he is entitled to a TDIU. 
The issue in such cases is whether the claimant is capable of 
performing the physical and mental acts required by 
employment, not whether the claimant can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this regard, it is significant that the July 1997 VA 
pulmonary examination reported only moderate defect, with an 
FEV 1 of 55 percent of normal but, in October 1999, results 
of pulmonary function tests included FVC of 74 percent of 
predicted value, FEV 1 of 67 percent of predicted value, and 
FEV1/FVC of 90 percent of predicted value.  Such findings are 
consistent with the currently assigned 30 percent rating for 
COPD and do not warrant a higher rating under DC 6604, that 
requires a FEV-1, FEV-1/FVC, or DLCO (SB) of 40-55 percent of 
predicted value, or maximum oxygen consumption of 15 to 20 
ml/kg/min with cardio respiratory limit for a 60 percent 
rating.  See  38 C.F.R. § 4.97 DC 6604 (2006).  In fact, in 
March 2004, the VA outpatient records describe only mild 
COPD.

As well, in the May 2006, VA examiner diagnosed plantar 
fasciitis and opined that the veteran's foot disability 
rendered him employable, although the Board notes that the 
clinical findings at that time, as detailed above, do not 
even meet or approximate the criteria for severe disability 
under DC 5284.  This disorder is not service connected.

Indeed, the VA examiners who performed the 1996, 1997, and 
2003 examinations did not describe severe left foot 
disability, let alone unemployability attributed to the 
veteran's service-connected left heel disorder.  

As well, as set forth in detail above, the recent VA 
outpatient medical records, dated from 2003 to 2006, do not 
support the veteran's contentions that he is unable to work 
due to his PTSD and left heel disabilities but, rather, tend 
to indicate that his alcohol consumption is severely impeding 
the veteran's ability to function.  This is evident in 
medical specialists' records that describe the veteran's 
decreased energy level and concentration (in June and October 
2003, February 2004, and April 2005), note his reluctance for 
alcohol treatment.

Despite the veteran's contentions, none of the VA or private 
medical records or examination reports are referable to 
complaints of, or treatment for, his right fifth metacarpal 
disability or ascribe an inability to work due to his 
service-connected fracture of the right fifth finger. 

In sum, the medical evidence thus would indicate that the 
veteran could be gainfully employed if he chose to be.  He 
retains his cognitive faculties, including his memory.  His 
COPD, PTSD, left heel, and right finger disabilities, while 
not insignificant, do not appear to preclude substantially 
gainful employment.  The Rating Schedule is designed to 
compensate for average impairments of earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

Although the veteran has reported that he has not worked 
since 1996, it should be noted that he attributed his 
inability to work to low back pain, and COPD, PTSD, right 
finger and left heel pain.  However, there was no medical 
evidence of severe left heel disability as recently as of May 
2006.  Nor does the evidence show severe PTSD, or COPD.  It 
bears emphasis that the service-connected disabilities must 
combine to preclude all forms of substantially gainful 
employment to warrant entitlement to a TDIU.

The record also shows, moreover, that the veteran has been 
treated for a non-service-connected low back disorder, 
substance-induced depression, and peripheral neuropathy, as 
described in detail above.  He rejected alcohol treatment and 
individual psychotherapy for his service-connected PSD.

As noted above, the veteran's service-connected disabilities 
are COPD, evaluated as 30 percent disabling, PTSD evaluated 
as 50 percent disabling, a left heel disability, now 
evaluated as 20 percent disabling, and a fracture of the 
right fifth metacarpal and nicotine dependence, assigned 
noncompensable disability evaluations.  He does currently 
meet the percentage requirements of 38 C.F.R. § 4.16, since 
his combined evaluation is at least 70 percent.  Accordingly, 
he does have multiple disabilities combining for a 70 percent 
evaluation.  Nevertheless, the Board is of the opinion that 
the preponderance of the evidence fails to support the 
veteran's contentions that his service-connected disabilities 
render unable to obtain or maintain substantially gainful 
employment.

Referral for consideration of a total rating under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted, because 
the evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation by reason 
of his service-connected disabilities.  There has been no 
showing in the record on appeal that his service-connected 
COPD, PTSD, right finger or left heel disorders have caused 
marked interference with employment or necessitated frequent 
periods of hospitalization. There is no medical evidence of 
record to indicate that the veteran is unable to maintain 
gainful employment due to his service-connected disabilities.  
The preponderance of the evidence is against the veteran's 
claim for a TDIU, and it follows that his claim for this 
benefit must be denied.  38 U.S.C.A. § 5107(b).

Finally, a 50 percent rating for PTSD contemplates impairment 
in the ability to perform substantially gainful employment 
due to the veteran's service-connected disability.  However, 
"[t]he percentage ratings represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (2006).  
The Board believes, in light of recent medical examinations 
and VA treatment reports that the VA Schedule for Rating 
Disabilities and the disability evaluation assigned to the 
veteran's disorder under that Schedule accurately reflect the 
veteran's overall impairment to his earning capacity due to 
his service-connected PTSD and his left calcaneus disability.  
Therefore, a TDIU is not warranted.

The preponderance of the evidence is against the claim for a 
TDIU and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert.


ORDER

An initial rating of 20 percent for a fracture of the left 
calcaneus, is granted, subject to the laws and regulations 
governing the award of monetary benefits.

An initial rating in excess of 50 percent for PTSD is denied.

A total rating based upon individual unemployability due to 
service-connected disabilities is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


